Case 1:20-cv-00035-DKW-RT Document 16 Filed 01/27/20 Page 1 of 3                          PageID #: 212




                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF HAWAI‘I


     STEPHEN ROBERT NEALE YOUNG,                          Case No. 20-cv-00035-DKW-RT

                    Plaintiff,                            ORDER GRANTING
                                                          APPLICATION TO PROCEED
            v.                                            WITHOUT PREPAYMENT OF
                                                          FEES OR COSTS.1
     UNIVERSITY OF HAWAII, et al.,

                    Defendants.



           On December 3, 2019, Plaintiff Stephen Young, proceeding pro se, filed an

 application to proceed in forma pauperis (“IFP Application”) and a civil complaint

 against the University of Hawaii, its affiliated law school, the American Bar

 Association, Thomson Reuters, Inc., Breaking Media, Inc., and various individuals

 associated with these entities. Dkt. Nos. 1, 4. Because the IFP Application reflects

 that Young does not have the ability to pay the filing fee in this case, the Court

 GRANTS the IFP Application.

 I.        The IFP Application

           Federal courts can authorize the commencement of any suit without

 prepayment of fees or security by a person who submits an affidavit that


 1
     Pursuant to Local Rule 7.1(c), the Court finds this matter suitable for disposition without a
     hearing.
Case 1:20-cv-00035-DKW-RT Document 16 Filed 01/27/20 Page 2 of 3          PageID #: 213




 demonstrates an inability to pay.        See 28 U.S.C. § 1915(a)(1).          While

 Section 1915(a) does not require a litigant to demonstrate absolute destitution,

 Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

 must nonetheless show that he is “unable to pay such fees or give security therefor,”

 28 U.S.C. § 1915(a).

       Here, Young has made the required showing under Section 1915(a). In the

 IFP Application, Dkt. No. 4, Young states that he is unemployed and receives a total

 of approximately $13,200 per year from all sources, including a weekly allowance

 from his parents. Further, Young states that he has $150 in a checking or savings

 account, ten shares of stock valued at $1,935, and an autographed photo collection

 estimated to be worth roughly $500. In light of these facts, Young’s income falls

 below the poverty threshold identified by the Department of Health and Human

 Services’ (“HHS”) 2020 Poverty Guidelines.          See HHS Poverty Guidelines,

 available at: https://aspe.hhs.gov/poverty-guidelines.    In addition, Young has

 insufficient assets to provide security. As a result, the Court GRANTS the IFP

 Application, Dkt. No. 4.

       Construing Young’s pro se Complaint liberally, Eldridge v. Block, 832 F.2d

 1132, 1137 (9th Cir. 1987), the Court finds that this action may proceed. Young




                                           2
Case 1:20-cv-00035-DKW-RT Document 16 Filed 01/27/20 Page 3 of 3      PageID #: 214




 must serve Defendants with a copy of the Summons and Complaint in accordance

 with Fed.R.Civ.P. 4 and Local Rule 4.1.

  II.   Conclusion

        Young’s application to proceed in forma pauperis, Dkt. No. 4, is GRANTED.

        IT IS SO ORDERED.

        Dated: January 27, 2020 at Honolulu, Hawai‘i.




 Stephen Robert Neale Young v. University of Hawaii, et al.; Civil No. 20-00035
 DKW-RT; ORDER GRANTING APPLICATION TO PROCEED WITHOUT
 PREPAYMENT OF FEES OR COSTS




                                           3
